Citation Nr: 1449486	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from December 2003 to June 2005.  He also had other periods of service in the Wisconsin Army National Guard.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2011 letter decision by a Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, which determined that the appellant had 540 days of active duty service and was entitled to receive 60 percent of benefits payable under the Post 9/11 GI Bill.  The appellant disagreed with the percentage awarded and perfected an appeal.

Following a review of the appellant's file, the Board, in December 2013, remanded the claim to the Appeals Management Center (AMC), in Washington, DC, and onto the Muskogee RO for the purpose of obtaining clarifying evidence.  The claim has since been returned for review.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system along with a paper claims file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records (paper and electronic).  


FINDINGS OF FACT

1.  The appellant served on active duty for over 30 continuous days.

2.  While serving in the United States Army National Guard, the appellant was ordered to active duty for the periods extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009, by order of the Governor of the State of Wisconsin.

3.  The appellant's active service for the periods extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009, was not authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by federal funds. 

4.  The appellant did not serve in the National Guard of a State for the purpose of organizing, administering, or recruiting, instructing, or training the National Guard.

5.  The appellant was not discharged from a period of qualifying service due to service connected disability.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 60 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§3301, 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In the instant case the law and not the facts are controlling.  In other words, even if all of the appellant's contentions were accepted, he could still not prevail on his claim.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  Here, specific VCAA notice was not required because education benefit claim notice is covered in 38 C.F.R. § 21.1031 (2014).  See 38 C.F.R. § 21.9510 (2014).

As explained in the Federal Register, substantiating eligibility under one of the various educational assistance programs VA administers generally requires only proof of military service and the notice and assistance provisions of 38 C.F.R. §§ 21.1031, 21.1032 (2014) apply as opposed to those provisions for compensation and other VA claims.  72 Fed. Reg. 16,962 (Apr. 5, 2007).  Basic requirements, however, are also substantially similar to those used in the compensation claims; VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103; Cf. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

For education benefits claims, VA is to provide forms and notify claimants of necessary information or evidence except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit.  See 38 C.F.R. § 21.1031(b) (1) (2014).

Here, the Board finds that the appellant was fully advised of the evidence needed to substantiate his claim and that all relevant evidence necessary for an equitable disposition of his appeal has been obtained.  Although such post-decisional notice does not satisfy the requirements of 38 C.F.R. §§ 21.1031, 21.1032; the evidence shows the appellant was informed of what was needed to substantiate the claim, what evidence should provide and what evidence VA would undertake to obtain.  The Board finds no prejudice in delayed notice and that no such issue has been raised.  Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).

Regarding the duty to assist, there is no indication of outstanding records, and an examination is not required to decide this claim.  Service department confirmation of the type and periods of service is in the file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2014).

Here, the appellant re-enlisted and served in the Wisconsin Army National Guard after September 10, 2001.  As discussed in further detail below, his basic eligibility for Chapter 33 benefits turns on whether he served on "active duty."  In pertinent part, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways.

First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b) (8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9520(b).  

Pursuant to 38 U.S.C.A. § 3301(1)(A) , qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10. See 38 U.S.C.A. §3301(1) (B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1) (C).

The appellant has been awarded a 60 percent level of educational benefits under the post-9/11 GI bill.  He has contended that he meets the criteria for a 70 percent benefit level.  38 C.F.R. § 21.9640 provides the basis for the amount of benefits a veteran is to receive, under the post-9/11 GI bill.  Under the regulation, an aggregate level of creditable active duty service after 9/10/01 of at least 18 months but less than 24 months warrants a 70 percent benefit level, at least 24 months but less than 30 months warrants an 80 percent benefit level, and at least 30 months but less than 36 months warrants a 90 percent benefit level.  There are two ways to qualify for a 100 percent benefit level-either by serving an aggregate level of creditable active duty service after 9/10/01 of at least 36 months or by serving an aggregate level of creditable active duty service after 9/10/01 of at least 30 continuous days and being discharged by reason of the service-connected disability.  38 C.F.R. § 21.9640.

Factual Background and Analysis

The appellant has contended that the VA has not computed his time in service correctly.  He believes that he should receive credit for the periods extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009.  The appellant maintains that during this period, he provided support for the recovery after Hurricanes Katrina and Rita (for a period of 18 days) and Operation Roll Back in response to flooding in North Dakota (which totaled 8 days).  He contends that these two maneuvers were due a national emergency and should constitute active duty service.  

To obtain further clarification concerning the appellant's periods of service, the Department of Defense has been contacted and asked to provide comments concerning the two periods of service in question.  The Department of Defense has been queried since the VA is bound by the service department's certification as to the claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2014).  The point of contact from the Army National Guard Professional Education Center - this Center provides clarification concerning eligibility criteria, benefits, and processing procedures for all Guard GI Bill Programs - provided the following:

Soldier was in the ARNG 19991029 - 20111028.  There is nothing in his/her file showing that this SM has any AGR Title 32 USC 502(f) Chapter 33 qualifying periods after 11 September 2001.  

Chap 1606 eligible 20000520 - 20111028; terminated 20111028 when soldier received an "Honorable" discharge from the Reserve Component and did not re-affiliate with the Reserve Component with-in 12 months.  Solider is no longer eligible for Chap 1606.

....

Chap 33 eligible for mobilization period.  The period of 20050101 - 20050918 does not qualify since the soldier was ADOS (Active Duty Operational Support) Title 32.  There is nothing on file showing SM has any other qualifying active duty periods.

In other words, the appellant's periods of service extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009, do not qualify, per the Department of Defense, as qualifying active duty periods.  As such, the appellant has been shown to only have 540 days of active duty under the regulation, and these days only support his current 60 percent level of benefits. 

In sum, the memorandum from the Department of Defense does not reflect that the appellant was ordered to active service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing or training the National Guard, for the periods extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009.  Although the appellant claims that his orders appear to have been authorized under 32 U.S.C.A. § 502(f), there is no indication that any of this orders for these periods of time were authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  Indeed, the fact that the appellant was ordered to active duty for support would lead the Board to understand that these particular periods of service were not the type of service "authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  As determined above, the appellant's support service for Hurricanes Katrina and Rita and Operation Roll Back is not considered creditable service in relation to Chapter 33 benefit claims.  Accordingly, as the appellant's credible period of service is 540 days, and no more, a 60 percent level of benefits is appropriate under the post-9/11 GI bill.  38 C.F.R. § 21.9640.

The appellant's "active duty" for the periods extending from September 1, 2005, to September 17, 2005, and from March 27, 2009, to April 4, 2009, is not creditable service, and the time in which he served does not count towards increasing his number of days of active service that would increase the percentage of benefits payable under the Post-9/11 GI Bill Program.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)







ORDER

An eligibility percentage for educational assistance in excess of 60 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


